Cuyahoga County, No. 67358. This cause is pending before the court as a discretionary appeal and claimed appeal of right. Upon consideration of appellant’s motion for leave to submit additional authority,
IT IS ORDERED by the court, effective October 19, 1995, that the motion for leave to submit additional authority be granted to the extent that appellant may submit a citation to the additional authority and denied to the extent that appellant seeks leave to file additional argument.
IT IS FURTHER ORDERED that the citation to the additional authority shall be filed on or before October 26, 1995.